                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                PO-19-5058-GF-JTJ
          Plaintiff,
    vs.                                         ORDER
 CLIFFORD CUMMINGS,
          Defendant.



      IT IS HEREBY ORDERED that the Defendant is allowed to appear by
telephone at his Bench Trial set for Thursday, October 3, 2019 at 9:00 a.m. The
Defendant will contact the Clerk of Court’s office to make arraignments for his
telephonic appearance.


      DATED this 30th day of September, 2019.




                                       -1-
